DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In section [01], on line 1 thereof, note that the status of the parent “Application No. 14/790,220” should be updated to include that it is  - -, now U.S. Patent No. 10,291,200, - -.
In section [57], at the last line on page 12, note that “but have led to low bias voltages low through gaps as low as” (emphasis added) is not particularly clear, and it appears that the underlined second occurrence of “low” should be deleted or that perhaps some punctuation or another word is needed.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 1, 2, 3, 3, 4, 5, 6, 7, 8, 8, 9, and 10 of U.S. Patent No. 10,291,200 (US ‘200 hereinafter).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of US ‘200 differs from instant claim 1 only in that it recites that “the membrane is centrally anchored by the first and second islands” (emphasis added, see the last 2 lines of US ‘200 claim 1) which includes the case of the instant claim 1 more broadly recited “the membrane is anchored by the first and second islands”.  The method claim 6 of US ‘200 is similarly only different from instant claim 8 by the silicon substrates” (emphasis added), wherein “silicon” is a “semiconductor” as recited in instant claims 2 and 9.  US ‘200 claims 3 and 8 include the subject matter of both instant claims 3-4 and 10-11, respectively since if the MEMS device of US ‘200 is “part of at least one of a…resonator” (emphasis added see US ‘200 claims 3 and 8), then the MEMS device would have obviously included a “MEMS resonator” of instant claims 3 and 10.  Instant claims 5 and 6 are identical to US ‘200 claims 4 and 5 respectively, and instant claims 12 and 13 are identical to US ‘200 claims 9 and 10 respectively.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “a second set of electrodes… located in a second layer of the MEMS device that is different from the first layer”, where the “first layer” is the “layer of the MEMS device” (see claim 15, line 2) , does not reasonably provide enablement for “the second set of electrodes” being “for electrostatic actuation and sensing” (see claim 15, line 5).  The specification only provides enablement for such a “second set of electrodes”, which are in a different layer from the MEMS device, i.e. “on the top or bottom side of the resonator” (see specification section [68], lines 1-2), being for “tuning”, that is being “tuning electrodes” as per the original specification section [69] for example.  That is, the specification does not disclose two sets of electrodes for “actuation and sensing” including both “a first set of electrodes for electrostatic actuation and sensing” (see claim 15, line 3) and a “second set of electrodes for electrostatic actuation and sensing” (see claim 15, line 5).  Therefore, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Based on the original specification (see e.g. section [69]), the Examiner believes that claim 17 is correct and that claim 15 is not correct regarding the function of the “second set of electrodes”, and hence for purposes of any art rejection that may follow, the Examiner will be searching for a second set of electrodes above or below the MEMS device that are for “tuning”, i.e. “controlling an output frequency of the MEMS resonating element”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 16, and 19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Nguyen et al. U.S. 7,295,088 (Nguyen hereinafter).

	Regarding claims 15 and 19, Figs. 1a and 5e of Nguyen discloses a Micro-Electro-Mechanical System (MEMS) device comprising:  a MEMS resonating element that is a ring resonator operating in a wine-glass mode (see col. 5, lines 45-49) as per claim 19, the MEMS ring resonator being arranged in a first layer of the MEMS device (see e.g. the Fig. 5e method of making the device where it can be clearly seen in side view that the ring resonator is element 60 in a polysilicon layer); a first set of electrodes for electrostatic actuation/drive and sensing of the MEMS resonating element that are arranged in the first layer where there are four drive electrodes inside the ring and two sense electrodes outside the ring (see also Fig. 5e with polysilicon drive electrodes 58 and sense electrodes 59 in a same planar layer as the ring resonator 60); and a second set of electrodes 56 are also polysilicon and because they are interconnect electrodes to the drive and sense electrodes 58-59, they are also for electrostatic actuation/drive and sensing of the MEMS resonating element, wherein the second set of electrodes are separated planarly from the first set of electrodes so as to be located in a second layer of the MEMS device that is different from and below the first layer. 
	Regarding claim 16, in addition to the drive and sense electrodes included in the first set of electrodes for actuation/drive and sensing of the MEMS resonating element, the post 61 is in the same plane as the resonator ring 60 so that it can also be considered among the first set of electrodes in the same planar first layer as the MEMS resonating element ring 60, and it is connected to a bias voltage as seen in the bottom center of Fig. 1a to provide a DC bias to the MEMS resonating element. 

Claims 15, 16, and 19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Hattori U.S. 7,348,867.
This parallel rejection is made based on the claim 15 second set of electrodes being for tuning as disclosed in Applicants’ specification.
Regarding claims 15 and 19, Figs. 4A-D of Hattori disclose a MEMS device comprising:  a MEMS resonating element 7a that is a square resonator as per claim 19, arranged in a first layer (best seen in side views of Figs. 4B-C); a first set of electrodes 2 and 3 for actuation and sensing of the MEMS resonating element (see e.g. col. 14, lines 5-6), and being arranged in the same planar first layer as the MEMS resonating element 7a; and a second set of electrodes 10, 11, 21, 23 for tuning the resonating element 7a, the second set of electrodes being separated from the first set of electrodes 2,3 and located in a second layer of the MEMS device that is different from and below the first layer of the MEMS resonating element 7a.
Regarding claim 16, the first set of electrodes comprise drive electrode 2, sense electrode 3 and bias electrode 6 that provides DC bias from 25 to the resonating element 7a.

Claims 1, 3, and 4 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Ayazi et al. U.S. 2009/0266162 (Ayazi hereinafter).
Figs. 1, 2a-3 and finished method of making Fig. 17 of Ayazi disclose a MEMS device comprising:  a membrane that is a MEMS disk resonator (see e.g. section [0021], lines 1-4 and Ayazi claim 19, lines 1-3) as per claims 3 and 4, the membrane being within a device layer 11c (see also Fig. 10 earlier in the method); an upper cavity .

Allowable Subject Matter
Claims 8-14 are allowable over the prior art of record.

Claims 2, and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding method claim 8, the prior art of record does not disclose or fairly suggest a method comprising every one of the specifically recited steps especially at least “forming an upper cavity within a top layer such that the upper cavity includes a second island at a second predetermined location; and bonding the top layer to the .

Information Disclosure Statement
Although the Examiner has considered the parent application, it should be noted that the IDS received 03/29/2019 did not cite all references that were cited in the parent application.  If Applicants wish all references cited in the parent application listed on any U.S. Patent issuing from the present application, then an IDS appropriately listing such references should be submitted.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Satoh et al. U.S. 5,589,724 discloses anchoring a piezoelectric resonator from both the top and the bottom (see Fig. 2a) by islands 803 and 804 within respective cavities in top layer 102 and a bottom layer 103.  However, the device is not disclosed as a MEMS device or membrane, although some piezoelectric resonators are small enough to qualify as MEMS devices.
Judy et al. U.S. 2012/0137773 discloses a MEMS device resonating body 18 (see Fig. 10) that is a disk resonator (see Fig. 9) and that is anchored by islands 42 (Fig. 10) in a cavity in a top layer 40 and islands 34 extending from a bottom layer 30.  But there is no cavity in layer 30.  There is also a set of first electrodes 26 (Fig. 9) in the 
Pomarico et al. U.S. 8,289,092 discloses a MEMS resonator that may be square (see e.g. Figs. 2-5) or a disk (see Fig. 6) and that has isolated tuning electrodes 20a, 20b (see Fig. 9b) that are isolated and separate from the actuation electrode 8 and sense electrodes 22a, 22b (see e.g. col. 10, lines 15-19 and col. 10, line 65 to col. 11, line 14).  However, the tuning electrodes are in the same layer as the actuation and sensing electrodes.
Bhave et al. U.S. 8,111,114 discloses a MEMS resonator having tuning electrodes 28, 30 (see Fig. 1 and Fig. 4) below the resonator device layer 12 and in a different layer from the actuation and sensing electrodes 16, 18.  However, the actuation and sensing electrodes 16, 18 are above, and not in, the device layer 12.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA SUMMONS whose telephone number is (571)272-1771.  The examiner can normally be reached on M-Th, M-F: 10:30am-8:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




bs 								/BARBARA SUMMONS/June 4, 2021                                                                Primary Examiner, Art Unit 2843